NOS. 12-19-00297-CR
                                      12-19-00298-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

BRANDON KEITH JOHNSON,                           §      APPEALS FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Brandon Keith Johnson appeals the trial court’s orders revoking his community
supervision. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). We affirm.


                                          BACKGROUND
       Appellant was charged by indictment with evading arrest in a vehicle and possession of a
controlled substance. Pursuant to a plea bargain, Appellant entered a plea of “guilty” in both
cases. In accordance with the plea bargain, the trial court deferred finding Appellant “guilty” in
each case and placed him on community supervision with terms and conditions for five years.
       Subsequently, the State filed a motion to revoke Appellant’s community supervision
alleging that he violated certain terms and conditions thereof. Specifically, the State alleged that
Appellant violated the trial court’s community supervision order by failing to submit to a drug
treatment program, failing to submit for urinalysis testing, and failing to pay various court
ordered fees and costs.
        The trial court conducted a hearing on the State’s motion, and Appellant pleaded “true”
to all of the State’s allegations. Following the presentation of evidence and arguments of
counsel, the trial court found all the State’s allegations to be “true.” The trial court revoked
Appellant’s community supervision and sentenced him to imprisonment for eight years in the
evading arrest case and imprisonment for eighteen months in the possession of a controlled
substance case.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807
(Tex. Crim. App. [Panel Op.] 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case and further states that Appellant’s counsel is unable to raise any
arguable issues for appeal. 1
        We have considered counsel’s brief and conducted our own independent review of the
record. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400. We have found no reversible error.


                                                 CONCLUSION
        As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and having found no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the appeal of the trial court’s judgment revoking Appellant’s
community supervision is affirmed.
        As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgments to Appellant and

         1
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief
has expired and no pro se brief has been filed.




                                                        2
advise him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of these cases by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the date that the last timely motion for rehearing is overruled by this court. See TEX.
R. APP. P. 68.2. Any petition for discretionary review must be filed with the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman,
252 S.W.3d at 408 n.22.
Opinion delivered September 9, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        SEPTEMBER 2, 2020


                                        NO. 12-19-00297-CR


                                 BRANDON KEITH JOHNSON,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-0648-18)

                     THIS CAUSE came to be heard on the appellate record and the brief filed
herein, and the same being considered, because it is the opinion of this court that the judgment of
the court below should be affirmed.
                     It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below revoking Appellant’s community supervision be affirmed; and that this decision
be certified to the court below for observance.
                     By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         SEPTEMBER 2, 2020


                                          NO. 12-19-00298-CR

                                  BRANDON KEITH JOHNSON,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee

                              Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0649-18)

                 THIS CAUSE came to be heard on the appellate record and the brief filed herein,
and the same being considered, because it is the opinion of this court that the judgment of the
court below should be modified and as modified, affirmed.
                 It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the
court below revoking Appellant’s community supervision be modified by deleting the language
in the trial court’s order that states that Appellant must pay court his court appointed attorney’s
fees and by deleting the four hundred dollars in court appointed attorney’s fees from the bill of
costs; in all other respects the judgment of the trial court is affirmed; and that this decision be
certified to the court below for observance.
                 By per curiam opinion.
               Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.